Title: To James Madison from Michael Smith, 30 January 1814
From: Smith, Michael
To: Madison, James


        
          Dear sir
          Richmond, Janr. 30th 1814.
        
        I hope you will pardon this liberty. The respect that I have for you, the love of my country, and the sollicitation of some respectable gentlemen in Virginia, have pervailed on me (notwithstanding my aversion to meddle in state matters) to write unto you.
        In order to enable you to judge of the propriety or impropriety of paying attention to this, I will give you a short history of myself.
        I was born in Pennsylvania ten miles from Philadelphia, have traveled considerable in the U.S. and about four years ago, I mooved with my family (a wife and two children) to upper canada, in order to obtain land upon easy terms, as did most of the inhabitants now there.
        I had not resided long in the province tell I asked and obtain’d liberty to take and print a geographical and political View of the same.
        When the war came my situation was truly dissagreeable—in short on the 27th of December 1812, among others who had refused to take the oath of allegiance to the King, I obtained a passport to the united States

at the expence of my land, and indeed all I had—we landed at Ogdensburgh, took the oath of allegiance and obtained passes from Col. Stone.
        Since I have come to the united States a large number of my Geographical View have been printed, yet very little advantage has accrued to me not being able to print myself. I am now about to publish (by Subscription) a larger work relative to all the British Possessions in north America; readers of my small work generally say that I have wrote with impartiality.
        From these remarks you may judge that I am not an enemy to my country—that I do know something of canada—and that I am not a violent partsan, of course my communication is not made from inflamed zeal and vanity, nor entirely without knowledge, but with cool reflection and an ardent desire to benefit you (whose mind must be full of anxious cares) and my country.
        First I will remark, that I am sensible of the improper conduct of G. Britain towards the united States, and that it was proper for this goverment to adapt measures to enduce her, to enter into an honourable treaty with us, and to support a perpetual peace—and it has been the opinion of many, that the taking of the canadas would be effectual for that purpose—however it has never been mine—had Congress appropriated a large sum of money for the purpose of building a large navy, in my opinion G. Britian would have treated with us before now upon good terms, and also respected those terms from fear and interest.
        But since the war has been carried in[t]o canada, it ought now to be taken, and that for the following reasons.
        First, because many of the inhabitants from the proclamation of Hull and others and some of their own accord have manifested much attachment to the American cause, and are mark’d by the british as objects of revenge on that account. Of course should the province remain unconquered, more than one half of the people would be ruined, and perhaps some would be put to death. It would therefore be injustice and crualty in this goverment to abandon those people—also some of the inhabitants have left the province (and all they had, some even their families) either with or without permision, rather than be compelled to fight against the united States.
        Secondly because many of the Indians have been killed by the Americans and should the British hold the province, those that remain would be continually crossing to the united States and commiting murders on the inhabitants of the frontiers, in, retaliation.
        Thirdly, because it will indemnify the expence already expended, and be a mean of silencing the clamours of the eastern people.
        The next thing to be conjectured is the most likely way to effect the object.
        
        I will mearly suggest for your consideration—and will here remarke, that eight out of ten of the malitia of upper canada are Soldiers because they are sarvants—the[y] are natives of the U.S.—half of the regulars despise the King and war—nothing is to be expected from the Indians they are much attacthed to the King their father.
        The government can raise and arm about 45000 solders in both provinces, pervision and amunition are very scarce. I will suggest that you give orders for the inlistment of 100000 men for an unlimited time, to be discharged after the c[o]nquest of the canadas, and that you offer a bounty of one hundred acres of land, in upper canada to each privet soldier and more to officers—and that you take the command yourself, at lest that you supertend the camphaign if your health will permit.
        I will not persume to dictate unto you the most proper disposition of this contemplated army, Should you attend yourself, a small knowledge of the geography of the province will be sufficent with your own wisdon for this purpose.
        And further I will suggest that you pledge your word, that not a man shall be compelled or even permited to cross into canada untell the, 100,000 is raised.
        With such an army under such a commander engaged to conquer for the purposes alluded to above, I think I have no vanity in saying that I fully believe (under divine interposeition) that complete success would be the result, nor do I think 100, men would be killed.
        No time since the war has been so favorable for the raising of a large army as the present; the conduct of the enemy on our own shore is a loud call to all the friends of their country. Few men it appears to me that have the lest spark of marchall fire and love of country will be deaf to your call to join an army of a hundred thousand to march into canada to give peace to thousands and Security, and to deliver more then half of the people of canada from bondage—for it is a fact that a few and only a few carry on the war with the concent of their will’s, but the marchall law is in force.
        It is true that recruts are slow at present for men are afraid because of the smallness of the present army, but this fear will be effectually banished by the adaption of the above plain.
        It is certain the expence of an army of, 100,000 would be great, but the time of scervice would be short, and indeed canada itself might pay the whole, I will therefore remarke for your notice something relative thereto.
        Upper canada contains eight Districts 24 counties 156 Townships generally 12 miles squar. These Townships are divided into 14 concessions, each of which contain 24 lots of 200 Acres, the whole of which amounts to 10,483,200 Acres of Survey’d land in the province—two sevenths of this belongs to the King and, protestant clergy, of course is public propertity—it lays nearly all over the province in 200 Acre lots, and the greater

part is very valuable, having been improved under a lease of 21 years, and some longer. The whole of these lots amounts to 2,781,281 and would have sold before the war for ten dollars an Acre upon an average which sume will amount to 27,812,810 dollars.
        I will also remarke that there is at lest 6 times the above quantity of land in upper canada adjoining that already improved and which is as good as any in North america—which has not been surveied or granted to any one. And which amounts to 16,687,686 Acres part of which would do for the Soldiers, who might and no doubt many would settle on it emedateily and thereby secure it by population—there are also a large tract of land belonging to the Six nations of Indians on the grand river as good as any in the world—it is 12 mile wide a[c]ross the river for 40 longe and another 12 mile square on the bay Quantie exceeding good, besides much in the lower province.
        Several other consideration stand to show that the canadas ougth to be taken and which the public at large are sensible of, nor would it in my opinion in the lest pervent the interduction of peace, indeed those that look for peace at lest a long peace from England to us without the possission of a large navy are deceving themselves. I think I know a little of British policy.
        Dear sir this communication may be improper, but I am certain that it is well ment, and is only made to you, nor is it made with any design of dictating to you your duty, you certainly know that better than any person, but mearly to show my own opinion. I have not the vanity and I may say wickedness that many have, to give you rules to go by, and Advertise them to the world, and if you do not attend to them, say that all the evill of the nation is to be laid to your charge—no sir I wish to be guided by my Saviour; and not to Speak evill of the mjestreat or ruler of my people. I am an unworthy Preacher of the gosple among the Baptist—will be glad to serve you—With much respect I am yours
        
          M. Smith
        
        
          N.B. Should you think proper you will publish this, or part.
        
      